70 F.3d 111
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lorenzo ADKINS, Plaintiff-Appellant,v.INDIAN CREEK CORRECTIONAL CENTER, Defendant-Appellee.
No. 95-6754.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 24, 1995.Decided Nov. 20, 1995.

Lorenzo Adkins, Appellant Pro Se.
Before WIDENER, HALL, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  The district court dismissed Appellant's claim without prejudice for failure to allege a cognizable injury.  Because a dismissal without prejudice is not generally appealable, we dismiss the appeal.  See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.1993).  We deny Appellant's motion to amend parties.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED